UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2208



EGWU NWAKA,

                                                           Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-374-959)


Submitted:    July 23, 2004                 Decided:   August 23, 2004


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joshua A. Moses, JOSHUA MOSES & ASSOCIATES, Silver Spring,
Maryland, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, Michael P. Lindemann, Assistant Director, Jason S. Patil,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Egwu Nwaka, a native and citizen of Nigeria, petitions

for   review   of   an   order   of     the    Board   of   Immigration   Appeals

affirming the immigration judge’s denial of asylum and withholding

of removal.    For the reasons discussed below, we deny the petition

for review.

           Nwaka    asserts      that    his    testimony    was   credible   and

corroborated and contends that he established his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for asylum, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”               INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).       We have reviewed the evidence of record and

conclude that Nwaka fails to demonstrate that his evidence compels

a different result.       Accordingly, we cannot grant the relief that

Nwaka seeks.

           Additionally, we uphold the immigration judge’s denial of

Nwaka’s application for withholding of removal.                The standard for

withholding of removal is more stringent than that for granting

asylum.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                    To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”             INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).            Because Nwaka fails to establish his




                                        - 2 -
eligibility for asylum, he cannot meet the higher standard for

withholding of removal.

          Accordingly,    we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 3 -